Case 1:20-cv-06028-NGG-SJB Document 25 Filed 05/10/21 Page 1 of 5 PageID #: 532




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

  JOSHUA SCHMITT, Individually and on )
  Behalf of All others Similarly Situated, )
                                           )
                 Plaintiff,                )
                                           )          C.A. No. 1:20-cv-06028-NGG-SJB
         v.                                )
                                           )
  CHINA XD PLASTICS COMPANY, )                        STIPULATION AND [PROPOSED]
  LIMITED, FAITH DAWN LIMITED, FAITH )                ORDER ON EXTENDING TIME TO
  HORIZON, INC., XD ENGINEERING )                     RESPOND TO COMPLAINT AND
  PLASTICS COMPANY LIMITED, JIE HAN, )                SETTING BRIEFING SCHEDULE ON
  TAYLOR ZHANG, LINYUAN ZHAI, HUIYI )                 ANY MOTION TO DISMISS
  CHEN and GUANBAO HUANG,                  )
                                           )
                 Defendants.               )

        Plaintiff Joshua Schmitt and Defendants China XD Plastics Company Limited (“China

 XD”) and Faith Horizon, Inc. hereby stipulate and agree as follows:

        WHEREAS, on December 10, 2020 Plaintiff filed the complaint in the above-captioned

 action (the “Action”) against China XD, Faith Horizon, Inc., and Defendants Faith Dawn Limited,

 XD Engineering Plastics Company Limited, Jie Han, Taylor Zhang, Linyuan Zhai, Huiyi Chen,

 and Guangbao Huang (collectively, “Defendants”) (Docket No. 1);

        WHEREAS, on February 2, 2021 Plaintiff agreed to extend the time for China XD and

 Faith Horizon, Inc. to respond to the complaint to 21 days after the entry of an order denying

 Defendants’ forthcoming motion to stay the Action;

        WHEREAS, on February 5, 2021 Defendants moved to stay the Action (the “Stay Motion”)

 (Docket No. 16);

        WHEREAS, on February 17, 2021, during the pendency of the Stay Motion, Plaintiff filed

 the amended complaint in the Action (the “Amended Complaint”), a putative class action arising

                                                1
Case 1:20-cv-06028-NGG-SJB Document 25 Filed 05/10/21 Page 2 of 5 PageID #: 533




 under the Securities Exchange Act of 1934 (“Exchange Act”), including the Private Securities

 Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C. § 78u-4 (Docket No. 19);

        WHEREAS, on April 19, 2021, the Court denied the Stay Motion as moot and ruled the

 Action was subject to the automatic stay provision of the PSLRA, § 78u-4(b)(3)(B), and imposed

 a stay of discovery during the pendency of a motion to dismiss to be filed by the Defendants;

        WHEREAS, pursuant to the PSLRA, lead plaintiff motions have been filed, (Docket Nos.

 21, 22, and 23) subject to the Court’s approval, 15 U.S.C. § 78u-4(a)(3)(B)(v), and thereafter an

 operative complaint will be identified or filed;

        WHEREAS, the parties agree that, in the interests of judicial economy, conservation of

 time and resources, and orderly management of this Action, no response to any pleading in this

 Action should occur until after the Court appoints a lead plaintiff and lead counsel pursuant to the

 PSLRA and an operative complaint is identified, and that a schedule should be established with

 respect to any responsive pleading or motion;

        ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED, by and between the

 undersigned counsel for the undersigned parties, subject to Court approval, as follows:

        1.      No Defendant is required to respond to the Amended Complaint (Docket No. 19)

 previously filed in this Action.

        2.      The parties shall meet and confer to discuss in good faith a schedule for Defendants

 to answer, move, or otherwise respond to the operative complaint, including any motion pursuant

 to Federal Rule of Civil Procedure 12, and within 15 days of the designation of the operative

 complaint shall file with the Court a joint stipulation for scheduling of any pre-answer motions

 and/or joinder of issue.




                                                    2
Case 1:20-cv-06028-NGG-SJB Document 25 Filed 05/10/21 Page 3 of 5 PageID #: 534




        3.      Nothing herein shall be deemed to constitute a waiver of any rights, defenses,

 objections or any other application to any court that any party may have with respect to the claims

 set forth in the Amended Complaint (Docket No. 19).

 DATED:         May 10, 2021

                                                      SQUITIERI & FEARON, LLP

                                                      /s/ Olimpio Lee Squitieri
                                                      Olimpio Lee Squitieri
                                                      32 East 57th Street, 12th Floor
                                                      New York, New York 10022

                                                      Attorney for Plaintiff Joshua Schmitt

 DATED:         May 10, 2021

                                                      CAMPBELL & WILLIAMS

                                                      /s/ J. Colby Williams
                                                      J. Colby Williams (Pro Hac Vice)
                                                      700 South Seventh Street
                                                      Las Vegas, Nevada 89101

                                                      Attorney for Defendants Jie Han, XD
                                                      Engineering Plastics Company Limited,
                                                      Faith Horizon, Inc., and Faith Dawn Limited

 DATED:         May 10, 2021

                                                      LEWIS ROCA ROTHGERBER CHRISTIE
                                                      LLP

                                                      /s/ Darren J. Lemieux
                                                      Darren J. Lemieux (Pro Hac Vice)
                                                      One East Liberty Street, Suite 300
                                                      Reno, Nevada 89501

                                                      Attorney for Defendant China XD Plastics
                                                      Company Limited and Taylor Zhang

 DATED:         May 10, 2021

                                                      HOGAN LOVELLS US LLP


                                                 3
Case 1:20-cv-06028-NGG-SJB Document 25 Filed 05/10/21 Page 4 of 5 PageID #: 535




                                           /s/ Ryan M. Philp
                                           Ryan M. Philp
                                           390 Madison Ave.
                                           New York, NY 10017
                                           Tel. (212) 918-3000

                                           Attorney for Defendants Linyuan Zhai, Huiyi
                                           Chen, and Guanbao Huang

 PURSUANT TO STIPULATION, IT IS SO ORDERED

 DATED:

                                           ________________________________
                                           The Honorable Nicholas G. Garaufis
                                           United States District Court Judge




                                       4
Case 1:20-cv-06028-NGG-SJB Document 25 Filed 05/10/21 Page 5 of 5 PageID #: 536




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 10th day of May, 2021, I caused the foregoing document to be

 filed and served electronically using the Court’s CM/ECF system, which automatically sent a

 notice of electronic filing to all counsel of record.


 DATED:          May 10, 2021                            /s/ Ryan M. Philp
                                                         Ryan M. Philp
                                                         HOGAN LOVELLS US LLP
                                                         390 Madison Ave.
                                                         New York, NY 10017
                                                         Tel. (212) 918-3000

                                                         Attorney for Defendants Linyuan Zhai, Huiyi
                                                         Chen, and Guanbao Huang




                                                    5
